Citation Nr: 1612663	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968, from May 1999 to July 1999, from February 2002 to September 2002, and from March 2003 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case was previously remanded by the Board in April 2014.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that his bilateral hearing loss makes it difficult to hear conversations in person and on the telephone, particularly when there is background noise.  He indicated at the April 2013 hearing that he stopped working in 2006 because he retired.  However, the Veteran has not argued, and the record does not otherwise reflect, that his bilateral hearing loss renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

Following issuance of the supplemental statement of the case for the matter on appeal, the Veteran submitted additional evidence to VA.  The additional evidence, which consists of an October 2010 audiological evaluation from Garden State Hearing & Balance Center, is duplicative of evidence already submitted and considered by the Agency of Original Jurisdiction (AOJ).  Accordingly, a remand for issuance of an additional supplemental statement of the case in view of the additional evidence is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2015).


FINDING OF FACT

The probative evidence of record shows that, during the rating period, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing in the right ear and no worse than Level III hearing in the left ear, and is not manifested by an exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, and VII (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a compensable initial rating for bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in August 2011.  The Statement of the Case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating for the service-connected bilateral hearing loss.

With regard to the duty to assist, the Veteran's service treatment records, service personnel records,  and identified relevant private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that, pursuant to the Board's April 2014 remand instructions, the AOJ sent the Veteran a letter in April 2014 asking him to provide authorization to seek clarification from the private source that provided an October 2010 private audiological examination.  The Veteran responded to the letter by resubmitting the October 2010 private audiological examination report.  The Veteran did not provide authorization to seek further information from the private source.  Although VA has a duty to assist a claimant in substantiating a claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a claimant cannot passively wait for help from VA); 38 C.F.R. § 3.159(c)(1)(i) (stating "The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians").  In this case, VA has taken the necessary steps to identify outstanding, relevant private treatment records and to seek clarification from the private medical source; however, the Veteran did not provide the necessary authorization to take further steps in seeking clarification.  Accordingly, the Board finds that VA satisfied its duty to assist the appellant.  Given the lack of a response to VA's request for authorization, no further actions are required on the part of VA.

In addition, the Veteran was provided VA audiological examinations in May 2010 and May 2014 in connection with his claim for a compensable initial rating for bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that those examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate for evaluating the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination that addresses the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In that regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  In this case, both the May 2010 and the May 2014 VA examiners addressed the functional impact of the Veteran's bilateral hearing loss.  Specifically, the May 2010 VA examiner documented the Veteran's report that he has to ask his wife to repeat herself, that he becomes annoyed with his hearing loss, that his wife gets upset with him because of the hearing loss, and that he has difficulty hearing in noisy situations such as restaurants.  The May 2014 VA examiner documented the Veteran's report that he must be up close to someone to hear them, that he has trouble hearing his grandchildren's voices, that he cannot hunt anymore because he cannot hear what is coming, that he must turn the television volume up high to hear it, that his wife complains that the television volume is too loud, and that he cannot hear the doorbell.  Therefore, the Board finds that the May 2010 and May 2014 VA examinations fully described the functional impact of the Veteran's bilateral hearing loss disability in accordance with Martinak.

The Veteran has not alleged that his bilateral hearing loss has increased in severity since the May 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

VA's Compliance with Prior Remand Instructions

As noted in the Introduction, this case was previously remanded by the Board in April 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the April 2014 Board remand directed the AOJ to obtain any necessary authorization from the Veteran, and then request clarification from the audiologist who conducted the Veteran's October 2010 private audiological examination; schedule the Veteran for a VA audiological examination to determine the current nature and severity of his bilateral hearing loss, and then readjudicate the claim and issue a Supplemental Statement of the Case, if warranted.

Pursuant to the April 2014 Board remand, the AOJ contacted the Veteran to obtain authorization to seek clarification from the October 2010 private audiological examiner.  However, as discussed above, the Veteran did not provide the requested authorization, and clarification therefore could not be sought from the October 2010 private audiological examiner.  Next, the AOJ scheduled the Veteran for a VA audiological examination in May 2014 that was consistent with the April 2014 Board remand directives.  The RO then readjudicated the matter in a September 2014 Supplemental Statement of the Case.  Accordingly, the Board finds that VA at least substantially complied with the April 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the New Jersey Department of Military and Veterans' Affairs.  Furthermore, the VLJ solicited information as to the existence of any outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by the application of the facts of the case to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as practicably as can be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, a disability rating may require reevaluation in accordance with changes in a veteran's condition.  In increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average puretone threshold levels as measured by puretone audiometry tests at the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests, using the Maryland CNC test, together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Rating Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.85(c), Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Summary of the Relevant Evidence

In this case, the Veteran seeks a compensable initial rating for his service-connected bilateral hearing loss.  He has indicated to VA that the bilateral hearing loss makes it difficult to understand conversation and to hear the television, especially when there is background noise, and to hear .  See, e.g., May 2014 VA audiological examination report.  The Veteran's bilateral hearing loss has been rated as noncompensable since March 5, 2010, the effective date for the award of service connection for that disability.  The applicable rating period is from March 5, 2010, the effective date for the award of service connection for bilateral hearing loss, through the present.  See 38 C.F.R. § 3.400 (2015).

As noted above, hearing loss disabilities are rated based on puretone audiometry tests and speech discrimination tests.  Evidence of record relevant to the rating criteria and indicative of the Veteran's level of audiological functioning during the appeal period consists of the May 2010 and May 2014 VA audiological examination reports and the October 2010 private audiological report.

The May 2010 VA audiological examination reflects that the Veteran had the following audiometric measurements, measured in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
35
50
28
LEFT
10
15
40
55
30

Speech discrimination test scores using the Maryland CNC speech discrimination test were 80 percent in the right ear and 76 percent in the left ear.  The examiner commented that the speech discrimination scores may be poorer than would be expected from the current audiogram due to the residual neurological effects from a stroke the Veteran had the previous year.

The October 2010 private audiological examination report records the Veteran's audiometric measurements in graphical form without numeric interpretation.  However, as the audiometric results are conveyed in a straightforward graph, the charts may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board interprets the graphical audiological measurements, measured in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
50
55
46.25
LEFT
35
75
80
80
67.5

Speech discrimination test scores were 80 percent in the right ear and 76 percent in the left ear; however, the attending physician did not indicate that the Maryland CNC test was used.  Rather, the examination report reflects that the W-22 word list was used.  The examiner commented that the testing results are significantly poorer than those found at the May 2010 VA examination.

The May 2014 VA audiological examination reflects that the Veteran had the following audiometric measurements, measured in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
45
55
37.5
LEFT
25
30
45
55
38.75

Speech discrimination test scores using the Maryland CNC speech discrimination test were 80 percent in the right ear and 78 percent in the left ear.  The examiner noted that the use of speech discrimination scores is appropriate for the Veteran.  The examiner additionally noted that, with proper hearing protection and/or binaural amplification, the Veteran has no occupational restrictions for his hearing loss.

Analysis

The results of the May 2010 VA examination's audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level III impairment and the left ear is assigned a Level III impairment.  When applied to Table VII, a compensable initial rating is not warranted.

As to the October 2010 private audiological examination, the Board notes that under governing regulations, testing for a hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC test.  See 38 C.F.R. § 3.385.  There is no indication in the record that the private audiometric testing was conducted in the manner prescribed.  In fact, the private audiological report expressly indicates that the W-22 word list, rather than the Maryland CNC test, was used.  The Board has considered the Veteran's assertion that the private source that conducted the October 2010 audiological examination uses the Maryland CNC test.  See VA Form 21-4138, Statement in Support of Claim, received November 2010.  However, that assertion is controverted by the examination report.  Furthermore, as discussed above, the Veteran was asked in April 2014 to provide authorization so that VA could seek further clarification from the private source that conducted the October 2010 audiological examination as to the type of speech discrimination testing used.  However, the Veteran did not respond to that request.  As such, the Board finds that the October 2010 private audiological examination indicates that, for the speech discrimination test, the W-22 word list was used rather than the Maryland CNC test.  Because the Maryland CNC test was not used for the October 2010 testing, the test results are not suitable for rating purposes, and are therefore afforded no probative weight.  See 38 C.F.R. §§ 3.385, 4.85(a).

The Board also notes that the October 2010 private audiological examination testing results do not reflect an exceptional pattern of hearing impairment in either ear such that 38 C.F.R. § 4.85, Table VIA, may be used for numeric designation of hearing impairment based only on puretone threshold average.  See 38 C.F.R. § 4.86.

The results of the May 2014 VA examination's audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level III impairment and the left ear is assigned a Level III impairment.  When applied to Table VII, a compensable initial rating is not warranted.

In summary, the probative evidence of record shows that, during the rating period, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing in the right ear and no worse than Level III hearing in the left ear, and is not manifested by an exceptional pattern of hearing impairment.  Under the regulations, such level of impairment does not entitle the Veteran to a compensable initial disability rating.

To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his noncompensable initial disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disability because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the May 2010 and May 2014 VA examinations rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable disability rating is warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  As discussed above, at no time during the rating period did the Veteran's bilateral hearing loss manifest to a severity warranting a compensable disability rating.  Therefore, assigning staged ratings for the disability is not warranted. 

The Board has also considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable initial rating for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not for application in the present case, and the Veteran's claim for a compensable initial rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extra-schedular Considerations

The Board has also considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is therefore adequate, and no referral is required.

Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating to accord justice.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Rating Schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having difficulty hearing conversation both in person and on the telephone, particularly when there is background noise, difficulty hearing the television, and difficulty hearing sounds when he is hunting.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this assertion, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the Rating Schedule.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected bilateral hearing loss.  The Rating Schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider whether there are factors related to the service-connected bilateral hearing loss such as marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


